                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF FLORIDA
                                TALLAHASSEE DIVISION

NATHANIEL WAUGH,

           Plaintiff,

v.                                                     Case No. 4:19cv29-MW/CJK

FLORIDA DEPARTMENT OF
LAW ENFORCEMENT, et al.,

      Defendants.
___________________________/

                             ORDER ACCEPTING AND ADOPTING
                              REPORT AND RECOMMENDATION

           This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 4. Upon consideration, no objections having been filed by the

parties,

           IT IS ORDERED:

           The report and recommendation is accepted and adopted as this Court’s opinion. The

Clerk shall enter judgment stating, “Plaintiff’s motion to proceed in forma pauperis, ECF No. 2,

is DENIED. This case is DISMISSED without prejudice under 28 U.S.C. § 1915(g).” The Clerk

shall close the file.

       SO ORDERED on February 15, 2019.


                                               s/ MARK E. WALKER
                                               Chief United States District Judge
